Citation Nr: 0947101	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-32 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of both feet.

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of both knees.

3.  Entitlement to service connection for neuropathy of the 
right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The Veteran had active military service from July 1962 
through July 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing held at the Atlanta Regional 
Office in August 2009.  A transcript of that hearing is of 
record.

During the Veteran's August 2009 Board hearing, the Veteran 
noted that he had been receiving Social Security 
Administration (SSA) disability benefits for disabilities of 
his feet and knees for the past ten years.  The Veteran 
stated that he would submit the SSA records within a 90 day 
time frame; however, the records were never submitted, and VA 
did not make an effort to obtain the records on the Veteran's 
behalf.

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 
3.159(c)(1)-(3) (2009).  The possibility that SSA records 
could contain evidence relevant to the claims cannot be 
foreclosed absent a review of those records.  Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002).

In this case, because it does not appear that any attempt has 
been made to obtain copies of the evidence underlying the 
SSA's decision, the claim must now be remanded to obtain 
records from the SSA.  This is so because there is a chance 
that the records could contain information relevant to the 
current appeal, specifically, medical evidence linking the 
Veteran's currently diagnosed DJD of the feet, DJD of the 
knees, and neuropathy of the right foot to military service.

Further, the Board finds that for the reasons discussed 
below, a VA examination is required to obtain a medical 
opinion as to whether the Veteran's currently diagnosed DJD 
of the feet, DJD of the knees, and neuropathy of the right 
foot are related to military service.  

The Veteran contends that he injured his feet during basic 
training while running and marching, and stated that his feet 
problems continued throughout his four years of service.  The 
Veteran's service treatment records (STR's) contain a July 
1962 Report of Medical History, and a July 1966 Report of 
Medical History, where the Veteran noted that he experienced 
foot trouble.  Regarding his knees, the Veteran stated that 
his knee problems were secondary to his foot problems, noting 
that a doctor had stated that the way he was walking due to 
his foot problems, led to his knee disability.  See August 
2009 Board hearing transcript.

The record also contains an August 2009 statement from the 
Veteran's mother noting that she corresponded frequently with 
her son during his time in the service and that many times in 
his letters he mentioned how his feet and knees were 
bothering him.  She noted that she was concerned because he 
never had feet or leg problems prior to service.  

A September 2009 statement by P.S., M.D. noted that the 
Veteran spent four years in the military which placed 
considerable demands on his feet.  Dr. S. noted that during 
that time, the Veteran had 15 weeks of boot camp which 
included marching, running, and other vigorous activities 
wearing boots without support.  Dr. S. opined that it was 
possible that his time in the military caused significant 
damage to his feet and contributed to his current foot 
deformities.  Lastly, an October 2009 statement from B.H., 
DPM, of the North Georgia Foot and Ankle clinic noted that 
the Veteran had been a patient of his for the past couple of 
years, and stated that the Veteran had a long history of foot 
injury as well as multiple foot surgeries.  B.H. opined that 
it was possible that the Veteran's activities in the military 
and the demands on his feet contributed to his current foot 
deformities.

The Board notes that VA is required to obtain a medical 
opinion on the question of whether the Veteran's current foot 
and knee disabilities are related to service, if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains: 1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  See also  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Duenas v. Principi, 18 Vet. App. 512, 517 (2004); 
Wells v. Principi, 326 F.3d 1381 (2003) (Board under no 
obligation to obtain a medical opinion when there is no 
competent evidence that the Veteran's disability or symptoms 
were service related).

In this case, given the standard of the regulation, because 
the evidence of record indicates that the Veteran's current 
DJD of the feet "may be associated" with his period of 
active duty military service, the Board finds that a medical 
nexus opinion is required in order to fulfill the duty to 
assist.  See 38 C.F.R. § 3.159(c)(4); see also McLendon.  
Specifically, the Veteran is currently diagnosed with DJD of 
the feet and knees, and diabetic neuropathy.  The STRs 
contain July 1962 and July 1966 Reports of Medical History 
documenting complaints of foot trouble.  Also weighing in the 
Veteran's favor, and indicating that his feet disabilities 
may be associated with service, are medical opinions by Dr. 
S.'s and B.H., DPM, stating that it was possible that the 
Veteran's activities in the military and the demands on his 
feet contributed to his current foot deformities.  Although 
using the term "possible" without supporting data or 
clinical rationale, renders Dr. S.'s opinion and B.H.'s 
opinion too speculative to constitute medical nexus evidence, 
(see Bloom v. West, 12 Vet. App. 185, 187 (1999)), these 
opinions when taken in conjunction with the other evidence of 
record are sufficient to show that the Veteran's currently 
diagnosed foot problems may be associated with military 
service.

Based on the evidence discussed above, the Board finds that a 
remand is necessary to afford the Veteran a VA examination.  
The examiner should determine the precise diagnoses for the 
Veteran's feet and knees, and provide a nexus opinion on the 
question of whether he currently experiences DJD of the feet 
or neuropathy of the right foot that are attributable to his 
military service.  If the Veteran's feet disabilities are 
found to be related to military service, the examiner should 
also provide an opinion on the question of whether any 
currently diagnosed knee disability is caused (proximately 
due to or the result of), or aggravated by his foot 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the SSA to provide copies of any 
records pertaining to the Veteran's award 
of SSA disability benefits, to include 
any medical records considered in making 
that award.  The materials obtained 
should be associated with the claims 
file.

2.  The Veteran should be afforded a VA 
examination, conducted by a physician 
with appropriate expertise to render a 
nexus opinion regarding the medical 
probability that any currently diagnosed 
foot disability is attributable to the 
Veteran's active military service.  The 
physician should include an opinion as to 
whether it is at least as likely as not 
that any current foot disability, 
(including neuropathy of the right foot), 
is related to military service.  The July 
1962 and July 1966 Reports of Medical 
History, as well as Dr. S.'s September 
2009 letter, and B.H.'s October 2009 
letter expressing the possibility that 
the Veteran's in-service activities could 
have contributed to his current foot 
deformities, as well as the Veteran's 
current diagnosis of diabetic neuropathy, 
should be taken into account when 
arriving at an opinion.  If the Veteran's 
feet disabilities are found to be related 
to service, the examiner should also 
provide an opinion as to whether any 
currently diagnosed knee disability has 
been caused or made chronically worse by 
any foot disability.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The AOJ 
should make sure that the examination 
report complies with this remand and 
answers the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service/and or service-connected 
disability.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  The AOJ should thereafter consider 
the issues on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  



(CONTINUED ON NEXT PAGE)





After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



           _________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


